J-S32031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TERRY L. SCHMELTZLE AND                    :   IN THE SUPERIOR COURT OF
    ELIZABETH L. SCHMELTZLE                    :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL J. FRICK                           :
                                               :   No. 319 EDA 2020
                       Appellant               :

            Appeal from the Judgment Entered December 10, 2019,
               in the Court of Common Pleas of Lehigh County,
                     Civil Division at No(s): 2019-C-1415.


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED OCTOBER 07, 2020

        Michael J. Frick appeals from the order denying his petition to open the

default judgment entered against him in this landlord/tenant dispute. Upon

review, we affirm.

        The procedural history of this case is as follows. On March 27, 2019,

Terry L. and Elizabeth L. Schmeltzle (“the Landlords”) filed a complaint against

their tenant, Frick, with the magisterial district judge seeking compensation

in the amount of $3,429.30 for unpaid rent pursuant to their oral lease,

damage to the leased premises, and costs of litigation.        Frick represented

himself in this matter. After a hearing, the district judge found in favor of the

Landlords. Frick appealed, and continued to represent himself.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S32031-20



      On June 28, 2019, the Landlords filed their complaint with the Lehigh

County Court of Common Pleas. On July 2, 2019, the court scheduled the

matter for an arbitration hearing on August 21, 2019. On July 23, 2019, the

Landlords sent Frick a ten-day notice of intent to take a default judgment

under Pennsylvania Rule of Civil Procedure 237 because he had not filed a

response to their complaint. On August 5, 2019, the Landlords filed a praecipe

for judgment, and judgment was entered in their favor and against Frick for

$3,429.30. Notice of the judgment was sent to Frick the same day.

      After obtaining counsel, Frick filed a petition to open the judgment on

October 2, 2019. The Landlords filed an answer. The trial court scheduled an

evidentiary hearing, which was held on December 5, 2019.

      At the hearing, Frick explained that he did not file a response to the

Landlords’ complaint because he thought he could raise his defenses at the

arbitration like he did at the hearing before the district judge. Frick further

explained that once he received the judgment, he tried to find a lawyer to

represent him. Although he met with two attorneys and contacted the bar

association between August 6 and September 16, 2019, he was unable to find

someone to handle his case. Ultimately, he retained current counsel.

      On December 10, 2019, the trial court denied Frick’s petition to open

the judgment.

      Frick filed this timely appeal. Frick and the trial court complied with

Pennsylvania Rule of Appellate Procedure 1925.

      On appeal, Frick raises the following two issues:

                                     -2-
J-S32031-20


      A. Did the court commit an abuse of discretion in determining that
      [Frick’s] petition to open was not promptly filed.

      B. Did the court commit an abuse of discretion in determining
      [that Frick] failed to provide a reasonable excuse or explanation
      for failure to file a responsive pleading.

Frick’s Brief at 4.

      Generally, a default judgment may be opened when the moving party

establishes three requirements: (1) a prompt filing of a petition to open the

default        judgment;         (2)         a       meritorious         defense;

and (3) a reasonable excuse or explanation for its failure to file a responsive

pleading.   Dumoff v. Spencer, 754 A.2d 1280, 1282 (Pa. Super. 2000)

(internal quotation marks and citations omitted). Our standard of review for

challenges to a decision concerning the opening of a default judgment is well

settled.

      A petition to open a default judgment is an appeal to the equitable
      powers of the court. The decision to grant or deny a petition to
      open a default judgment is within the sound discretion of the trial
      court, and we will not overturn that decision absent a manifest
      abuse of discretion or error of law.

      However, we will not hesitate to find an abuse of discretion if, after
      our [] review of the case, we find that the equities clearly favored
      opening the judgment.

      An abuse of discretion is not a mere error of judgment, but if in
      reaching a conclusion, the law is overridden or misapplied, or the
      judgment exercised is manifestly unreasonable, or the result of
      partiality, prejudice, bias or ill will, as shown by the evidence or
      the record, discretion is abused.

Id.




                                       -3-
J-S32031-20



         In his appeal, Frick argues that the trial court abused its discretion in

finding that he did not satisfy the first and third requirements and denying his

petition to open the default judgment against him. First, Frick claims that the

trial court erred in concluding that he did not promptly file his petition to open

judgment. Specifically, he claims that his 58-day delay in filing his petition

was reasonable given that he was unable to find an attorney to represent him.

Therefore, according to Frick, the trial court should have found that he

satisfied the first requirement for opening his default judgment. Frick’s Brief

at 17.

         In reviewing this issue, we note:

         The timeliness of a petition to open a judgment is measured from
         the date that notice of the entry of the default judgment is
         received. The law does not establish a specific time period within
         which a petition to open a judgment must be filed to qualify as
         timeliness. Instead, the court must consider the length of time
         between discovery of the entry of the default judgment and the
         reason for delay.

US Bank N.A. v. Mallory, 982 A.2d 986, 995 (Pa. Super. 2009) (quoting

Castings Condominium Association, Inc. v. Klein, 663 A.2d 220, 223 (Pa.

Super. 1995) (citations omitted)). “In cases where the appellate courts have

found a ‘prompt’ and timely filing of the petition to open a default judgment,

the period of delay has normally been less than one month.” US Bank N.A.,

982 A.2d at 995; see Duckson v. Wee Wheelers, Inc., 620 A.2d 1206 (Pa.

Super. 1993) (one day is timely); Alba v. Urology Associates of Kingston,

598 A.2d 57 (Pa. Super. 1991) (fourteen days is timely); Fink v. General



                                        -4-
J-S32031-20



Accident Ins. Co., 594 A.2d 345 (Pa. Super. 1991) (period of five days is

timely).

      Here, the default judgment was entered on August 5, 2019, and notice

thereof was provided to Frick on the same date. Frick filed his petition to open

the default judgment on October 2, 2019, fifty-eight days later. This is well

beyond the usual one-month. However, as noted by Frick, appellate courts

have found longer delays to be sufficiently prompt. Therefore, we consider

why Frick delayed filing his petition.

      The delay in this case was caused by Frick’s decision initially to forgo

hiring counsel, and handle the litigation on his own. He did this despite having

lost the hearing before the magisterial district judge. Once the judgment was

entered, which Frick promptly received, he then decided he should obtain

counsel, which, not surprisingly, took some time. However, the circumstances

are very different than those in Sprouse v. Kline-Styer-McCann, Post No.

7155 Veterans of Foreign Wars, 352 A.2d 134 (Pa. Super. 1975), upon

which Frick relies. Like Frick, Sprouse needed time to obtain an attorney.

However, the event in question had occurred over six years prior to when

Sprouse received notice of the judgment; information needed to be gathered.

Moreover, he did not receive the notice of judgment until almost five years

after service of process.   Given these particular circumstances, this Court

found that Sprouse exercised diligence, and a two-month delay in filing the

petition to open was timely. Id. at 136.




                                         -5-
J-S32031-20



      Here, Frick was aware of this litigation, but was remiss in protecting his

rights, particularly given that this matter recently had been ongoing, and the

notice to plead on the Landlords complaint, which he read, advised him to

take it to an attorney. The notice also told him he had twenty days to respond,

which he ignored. Thus, considering the time it took Frick to file his petition,

and the reason for the delay in filing it in this case, we conclude the trial court

did not abuse its discretion in finding that Frick did not satisfy the first prong

for opening the judgment.

      Next, Frick claims that the trial court erred in finding that he did not

provide a reasonable excuse or explanation for failing to file a responsive

pleading. Frick’s Brief at 20. Specifically, Frick argues that the trial court

should have balanced his decision not to file a responsive pleading against his

good faith belief that he could raise his defenses directly at the arbitration to

determine. Instead, the trial court erroneously focused on the fact that Frick

read the notice to defend attached to the complaint, but nonetheless chose to

proceed without counsel. Therefore, according to Frick, the trial court should

have found that he satisfied the third requirement for opening a judgment.

Frick’s Brief at 11, 20-21.

      With respect to the “legitimate excuse” prong, this Court has previously

held: “whether an excuse is legitimate is not easily answered and depends

upon the specific circumstances of the case. The appellate courts have usually

addressed the question of legitimate excuse in the context of an excuse for

failure to respond to the original complaint in a timely fashion.” Myers v.

                                       -6-
J-S32031-20



Wells Fargo Bank, N.A., 986 A.2d 171, 176 (Pa. Super. 2009) (citation and

brackets omitted). Here, Frick explained that he thought he would have the

opportunity to defend himself at the arbitration hearing as he did at the

magisterial district judge’s proceeding.         In determining that this was not

reasonable, the court stated:

       The language of both the Notice to Defend attached to
       [Landlords’] Complaint and the ten-day Pa. R.C.P. 237.1 Notice
       was clear and unequivocal.              In his testimony, [Frick]
       acknowledged that he read the notice provisions. [Frick] testified
       that initially, he was not going to obtain the services of an attorney
       despite being advised by the magisterial district judge to do so.[1]
       [Frick] made a wrong decision, but he was not deprived of the
       ability to make a decision. This is not a case where the mail was
       sent to the wrong address or where [Frick] did not receive mail
       because he was medically unavailable. Instead, this is a case
       where [Frick] timely received the Notice to Defend, [Landlords’]
       Complaint, and the Pa.R.C.P. 237.1 Notice and chose to proceed
       without an attorney to his own detriment. As the Superior Court
       of Pennsylvania has previously explained,

          While [the] court is willing to liberally construe materials
          filed by a pro se litigant we note that [such a litigant] is not
          entitled to any particular advantage because he lacks legal
          training.    As our supreme court has explained, any
          layperson choosing to represent [himself] in a legal
          proceeding must, to some reasonable extent, assume the
          risk that [his] lack of expertise and legal training will prove
          [his] undoing.

       See Branch Banking and Trust v. Gesiorski, 904 A.2d 939,
       942 (Pa. Super. 2006). Only after default judgment was entered,
       did [Frick], in earnest, seek the services of an attorney to attempt
       to correct the mistakes he made as a pro se litigant.



____________________________________________


1It is unclear from the record whether this is accurate. Nonetheless, this
does not affect our decision.

                                           -7-
J-S32031-20



Trial Court Order, 12/10/19, at 1 fn. 1. Frick acknowledged that he read the

Notice to Defend. He also acknowledged that he was not familiar with legal

terminology and processes. Nonetheless, he chose to ignore the language of

the notice and proceed on his own.       Furthermore, “neither ignorance nor

mistake of the law with a full knowledge of the facts is per se a ground for

equitable relief.”   U.S. Bank N.A., 982 A.2d 996.       Thus, considering the

particular circumstances of this case with these principles in mind, we

conclude that the trial court did not abuse its discretion in finding that Frick

did not satisfy the third requirement for opening the judgment.

      In conclusion, because Frick did not meet the requirements for opening

a judgment, the trial court was justified in refusing to open the judgment

against Frick, and we will not disturb its decision.

      Order affirmed.




                                      -8-
J-S32031-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                          -9-